Investor Contacts: Rusty Cloutier President & CEOor Jim McLemore, CFA Sr. EVP & CFO MIDSOUTH BANCORP, INC. DECLARES REGULAR DIVIDEND LAFAYETTE, LA., January 31, 2012/PRNewswire-FirstCall/ MidSouth Bancorp, Inc.(“MidSouth”) (NYSE Amex: MSL),announced a cash dividend was declared in the amount of seven cents ($.07) per share to be paid on its common stock on April 2, 2012 to shareholders of record on March 15, 2012. About MidSouth Bancorp, Inc. MidSouth Bancorp, Inc. is a bank holding company headquartered in Lafayette, Louisiana, with assets of $1.4 billion as of December 31, 2011. Through its wholly owned subsidiary, MidSouth Bank, N.A., MidSouth offers a full range of banking services to commercial and retail customers in Louisiana and Texas.MidSouth Bank has 40 locations in Louisiana and Texas and is connected to a worldwide ATM network that provides customers with access to more than 43,000 surcharge-free ATMs. More corporate information is available at www.midsouthbank.com.
